
	
		IB
		Union Calendar No. 412
		111th CONGRESS
		2d Session
		H. R. 5105
		[Report No. 111–668, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 21, 2010
			Mr. Rogers of Alabama
			 (for himself, Ms. Kilroy,
			 Mr. King of New York,
			 Mr. Thompson of Mississippi,
			 Mr. McCaul,
			 Ms. Clarke, and
			 Mr. Carney) introduced the following
			 bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		
			November 30, 2010
			Reported from the Committee on
			 Homeland Security with
			 an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			November 30, 2010
			Referral to the Committee on Agriculture extended for a
			 period ending not later than December 10, 2010
		
		
			December 10, 2010
			Referral to the Committee on Agriculture extended for a
			 period ending not later than December 17, 2010
		
		
			December 17, 2010
			Referral to the Committee on Agriculture extended for a
			 period ending not later than December 21, 2010
		
		
			December 21, 2010
			Referral to the Committee on Agriculture extended for a
			 period ending not later than December 22, 2010
		
		
			December 22, 2010
			The Committee on
			 Agriculture discharged; committed to the Committee of the
			 Whole House on the State of the Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on April 21, 2010
		
		A BILL
		To establish a Chief Veterinary Officer in
		  the Department of Homeland Security, and for other
		  purposes.
	
	
		1.Chief Veterinary Officer of
			 Department of Homeland Security
			(a)In
			 generalTitle III of the
			 Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at
			 the end the following new section:
				
					317.Chief Veterinary
				Officer
						(a)In
				generalThere is in the
				Department a Chief Veterinary Officer, who shall be appointed by the Secretary.
				The Chief Veterinary Officer shall report directly to the Chief Medical
				Officer, unless an individual other than the Assistant Secretary for Health
				Affairs is serving as the Chief Medical Officer, in which case the Chief
				Veterinary Officer shall report directly to the Assistant Secretary for Health
				Affairs.
						(b)QualificationsThe individual appointed as Chief
				Veterinary Officer shall be a veterinarian who possesses a demonstrated ability
				in and knowledge of veterinary public health and emergency preparedness, and
				other professional experience as determined by the Secretary, such as in
				agriculture, food defense, and disaster medicine.
						(c)ResponsibilitiesThe
				Chief Veterinary Officer shall be the head of the division of the Department
				with primary responsibility for veterinary issues, food defense, and
				agriculture security, and shall have primary responsibility within the
				Department for responsibilities relating to veterinary medicine and veterinary
				public health, including each of the following:
							(1)Serving as the principal
				authority in the Department responsible for advising the Secretary, in
				coordination with the Assistant Secretary for Health Affairs, on veterinary
				public health, food defense, and agricultural security issues.
							(2)Providing guidance for the health and
				welfare of the Department’s working animals, including those used to enhance
				transportation, border, and maritime security, and for other purposes.
							(3)Leading the Department’s
				policy initiatives relating to food, animal, and agricultural incidents, and
				the impact of such incidents on animal and public health.
							(4)Leading the Department’s policy initiatives
				relating to overall domestic preparedness for and collective response to
				agricultural terrorism.
							(5)Serving as the principal
				point of contact in the Office of Health Affairs for all veterinary
				preparedness and response research and development.
							(6)Serving as the principal
				point of contact in the Office of Health Affairs for sharing homeland security
				veterinary medical information with Department officials, including all
				components with veterinary, food, or agricultural interests.
							(7)Serving as the principal
				point of contact within the Department with respect to veterinary homeland
				security issues for the Department of Agriculture, the Department of Defense,
				the Department of Health and Human Services, and other Federal departments and
				agencies.
							(8)Serving as the principal
				point of contact within the Department with respect to veterinary homeland
				security issues for State, local, and tribal governments, the veterinary
				community, and other entities within and outside the Department.
							(9)Performing such other
				duties relating to such responsibilities as the Secretary may require.
							(d)Report to
				CongressNot later than 30
				days after the last day of each fiscal year, the Chief Veterinary Officer shall
				submit to Congress a report on the state of the Department’s working animals
				during that fiscal year. Each such report shall include—
							(1)the number of animals in service to the
				Department during the fiscal year, including the component and mission of each
				such animal and the homeland security activities conducted by such
				animal;
							(2)an assessment of the overall health and
				welfare of the Department’s working animals during the fiscal year; and
							(3)a description of the activities of the
				Office during the fiscal year, including a description of any animal initiative
				or program conducted during such fiscal year, and for each such initiative or
				program—
								(A)the objectives of the
				initiative or program;
								(B)the species or genus of
				animals that are subject of the initiative or program;
								(C)the amount of resources
				used (including capital and human resources) for such initiative or
				program;
								(D)when the initiative or
				program will conclude or terminate; and
								(E)the degree of completion
				of the initiative or program.
								(e)Advance notice of
				reorganization requiredNot later than 180 days before carrying
				out any reorganization within the Department that would affect any
				responsibility of the Chief Veterinary Officer, the Secretary shall submit to
				the appropriate congressional committees a report on the proposed
				reorganization.
						.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to title III the following
			 new item:
				
					
						Sec. 317. Chief Veterinary
				Officer.
					
					.
			
	
		December 22, 2010
		The Committee on
		  Agriculture discharged; committed to the Committee of the
		  Whole House on the State of the Union and ordered to be printed
	
